DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 10-12, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (US 20210313750 A1).

	Regarding claim 1, Liu teaches a computing device comprising: 
	a base (438) defining an input surface and an internal volume (Fig. 4A, [0030]-[0031], the electronic device 438 being a tablet computer having both an input surface and an internal volume); 
	computing components disposed in the internal volume ([0030]-[0031], a tablet computer necessarily having computing components disposed within); 
	a hinge (400) comprising a retaining portion and a pivot member, the pivot member rotatably attaching the retaining portion to the base (Fig. 4A, [0030]-[0031], where the hinge includes a first retaining portion 416; Fig. 1A, showing the pivot member); and 
	a display (428) removably attached to the retaining portion (Figs. 4A-4B, [0030]-[0033], where there is a second device operating as a display).

	Regarding claim 2, Liu teaches the computing device of claim 1, wherein the retaining portion comprises a first side wall and a second side wall, the first side wall and the second side wall defining a channel sized to receive the display (Fig. 4A, where the retaining portion 416 has sidewalls as defined by the portions jutting out).

	Regarding claim 3, Liu teaches the computing device of claim 1, further comprising a keyboard removably attached to the input surface ([0014], where an electronic device may include a removable keyboard).

	Regarding claim 5, Liu teaches the computing device of claim 1, wherein the base comprises a component retention magnet (Fig. 4A, [0032], where magnetic elements are used to retain a connection).

	Regarding claim 6, Liu teaches the computing device of claim 1, wherein the base comprises a raised input component alignment portion ([0027], where there is defined a mechanical connector portion which aligns the hinge connecting to the base).

	Regarding claim 7, Liu teaches the computing device of claim 1, further comprising a sensor disposed in the internal volume to detect a user input ([0030]-[0031], where a touchscreen comprises a sensor within the screen for detecting user input).

	Regarding claim 10, Liu teaches the computing device of claim 7, wherein the sensor detects a position and a motion of an extremity of a user in a region adjacent to the input surface ([0030]-[0031], where a touchscreen comprises a sensor within the screen for detecting user input).

	Regarding claim 11, Liu teaches an electronic device, comprising: 
	a body (438) at least partially defining an internal volume (Fig. 4A, [0030]-[0031], the electronic device 438 being a tablet computer having an internal volume); 
	computing components disposed in the internal volume ([0030]-[0031], a tablet computer necessarily having computing components disposed within); 
	a retaining portion (416) comprising a first wall and a second wall, the first wall and the second wall at least partially defining a channel sized to receive and retain a display (Fig. 4A, [0030]-[0031], where the hinge includes a first retaining portion 416 to retain an electronic device such as a tablet computer); and 
	a pivot member rotatably coupling the retaining portion to the body (Fig. 1A, [0018], where there is a hinge 106 functioning as a pivot member).

	Regarding claim 12, Liu teaches the electronic device of claim 11, further comprising a display retention magnet positioned adjacent to the channel (Fig. 4A, [0032], where magnetic elements are used to retain a connection).

	Regarding claim 14, Liu teaches the electronic device of claim 11, wherein the computing components comprise a battery, a processor, and a memory ([0031], where a portable tablet computer necessarily includes these components).

	Regarding claim 16, Liu teaches an electronic device, comprising: 
	a first retention portion (416) to removably retain a display (Fig. 4A, [0030]-[0031], where the retaining portion 416 receives device 428); 
	a second retention portion (410) to removably retain an input component (Fig. 4A, [0030]-[0031], where the retaining portion 410 receives device 438); and 
	an intermediate portion positioned between the first retention portion and the second retention portion, the first retention portion and the second retention portion being rotatably coupled to the intermediate portion, the intermediate portion defining an internal volume ([0025]-[0026], where the body of the hinge adapter contains within computing components to facilitate communication between the attached electronic devices); and 
	computing components disposed in the internal volume ([0025]-[0026], where the body of the hinge adapter contains within computing components to facilitate communication between the attached electronic devices).

	Regarding claim 17, Liu teaches the electronic device of claim 16, where the first retention portion comprises a magnet (Fig. 4A, [0032], where magnetic elements are used to retain a connection).

	Regarding claim 19, Liu teaches the electronic device of claim 16, wherein the first retention portion defines a channel sized to receive the display (Fig. 4A, where the retaining portion 416 has sidewalls as defined by the portions jutting out).

	Regarding claim 20, Liu teaches the electronic device of claim 16, wherein the first retention portion and the second retention portion are independently rotatable relative to the intermediate portion (Figs. 4C-4E, [0033], where the electronic devices 428 and 438 may be rotated independently).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20210313750 A1) in view of Lin et al. (US 20140211394 A1, hereafter Lin).

	Regarding claim 4, Liu teaches the computing device of claim 1, wherein the display is a first display (Fig. 4A, [0030]-[0031], where the second device comprises a display). But, Liu does not explicitly teach that the computing device further comprises a second display removably attached to the input surface. However, this was well known in the art as evidenced by Lin (Figs. 1 and 2, [0021], where the removable element 321 is a touch screen). Both Liu and Lin teach clamshell devices connected about a hinge element. Liu teaches that the electronic devices 428/438 may be any of a tablet computer, smartphone, or e-reader. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lin’s teaching of a notebook component with a removable keyboard/touchscreen into the modular clamshell of Liu so as to provide the user with enhanced flexibility for a desired manner of input.

	Regarding claim 18, Liu teaches the electronic device of claim 16, wherein the display is a first display (Fig. 4A, [0030]-[0031], where the second device comprises a display). But, Liu does not explicitly teach that the electronic device wherein at least one of the first retention portion or the second retention portion comprises a second display. However, this was well known in the art as evidenced by Lin (Figs. 1 and 2, [0021], where the removable element 321 is a touch screen). Both Liu and Lin teach clamshell devices connected about a hinge element. Liu teaches that the electronic devices 428/438 may be any of a tablet computer, smartphone, or e-reader. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lin’s teaching of a notebook component with a removable keyboard/touchscreen into the modular clamshell of Liu so as to provide the user with enhanced flexibility for a desired manner of input.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20210313750 A1) in view of Files et al. (US 20200343057 A1, hereafter Files).

	Regarding claim 8, Liu teaches the computing device of claim 7. But, Liu does not explicitly teach the computer device wherein: the sensor comprises a capacitive touch sensor; and - 40 -4820-3685-4483\1P48921US1the sensor is disposed in the internal volume below a portion of the base defining the input surface. However, this was well known in the art as evidenced by Files ([0056], [0069], where the devices 102, 104 have capacitive proximity sensors defining an input surface area). Liu teaches that its devices 428 and 438 comprise touchscreens but does not explicitly state what kind of touch sensing is used. Files teaches a configurable clamshell device with various removable components and explicitly teaches the use of capacitive sensing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate capacitive sensing as taught by Files into the devices of Liu and such an incorporation would have yielded a predictable result.

	Regarding claim 9, Liu teaches the computing device of claim 7. But, Liu does not explicitly teach the computer device further comprising a light emitting component disposed in the internal volume; wherein the sensor receives light emitted by the light emitting component and reflected off an object to detect a location of the object. However, this was well known in the art as evidenced by Files ([0056], [0069], where the devices 102, 104 have optical sensors defining an input surface area). Liu teaches that its devices 428 and 438 comprise touchscreens but does not explicitly state what kind of touch sensing is used. Files teaches a configurable clamshell device with various removable components and explicitly teaches the use of optical sensing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate optical sensing as taught by Files into the devices of Liu and such an incorporation would have yielded a predictable result.

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20210313750 A1) in view of Zaloom (US 10253536 B1).

	Regarding claim 13, Liu would show the electronic device of claim 11. But, Liu does not explicitly teach the electronic device wherein a height of the first wall is larger than a height of the second wall. However, this was well known in the art as evidenced by Zaloom (Figs. 14-18, Col. 15 lines 28-50, where there is a J-shaped holding bracket 350). Liu teaches sidewalls that anchor the connectors 314 and 316, but does not teach any elements of different heights. Zaloom teaches a j-shaped bracket for receiving a display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand or reconfigure the physical supporting elements of Liu as taught by Zaloom to provide a more secure physical support for the removable display.

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20210313750 A1) in view of McKittrick et al. (US 20200192430 A1, hereafter McKittrick).

	Regarding claim 15, Liu would show the electronic device of claim 11. But, Liu does not teach the electronic device further comprising an inductive charging coil disposed in the internal volume. However, this was well known in the art as evidenced by McKittrick (Fig. 9, [0028], where the power receiving unit is coupled to a charging coil that accepts inductive signals). Both Liu and McKittrick teach clamshell computing devices. Liu is completely silent with respect to power sources or batteries. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a power source and battery into the device of Liu as taught by McKittrick and that such an incorporation would yield a predictable result.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692